Exhibit 10.5

 

 

 

 

REORGANIZATION AGREEMENT

BY AND AMONG

MEDIAALPHA, INC.,

QL HOLDINGS LLC,

AND

THE OTHER PARTIES NAMED HEREIN

DATED AS OF OCTOBER 27, 2020

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

 

Section 1.1.

   Certain Defined Terms     2  

Section 1.2.

   Other Interpretive Provisions     5      ARTICLE II      THE REORGANIZATION  

Section 2.1.

   Transactions     6  

Section 2.2.

   Consent to Reorganization Transactions     9  

Section 2.3.

   No Liabilities in Event of Termination; Certain Covenants     10  

Section 2.4.

   Transfer Taxes     10  

Section 2.5.

   Tax Treatment     10      ARTICLE III      REPRESENTATIONS AND WARRANTIES  

Section 3.1.

   Representations and Warranties     11      ARTICLE IV      MISCELLANEOUS  

Section 4.1.

   Primacy of Reorganization Documents     12  

Section 4.2.

   Amendments and Waivers     12  

Section 4.3.

   Successors and Assigns     12  

Section 4.4.

   Notices     12  

Section 4.5.

   Further Assurances; Power of Attorney     15  

Section 4.6.

   Entire Agreement     16  

Section 4.7.

   Governing Law; Jurisdiction; Waiver of Jury Trial     16  

Section 4.8.

   Severability     16  

Section 4.9.

   Enforcement     16  

Section 4.10.

   No Third-Party Beneficiaries     16  

Section 4.11.

   Counterparts; Facsimile Signatures     17  

 

i



--------------------------------------------------------------------------------

This REORGANIZATION AGREEMENT (this “Agreement”), dated as of October 27, 2020,
is made by and among:

 

  i.

MediaAlpha, Inc., a Delaware corporation (“Pubco”);

 

  ii.

QL Holdings LLC, a Delaware limited liability company (the “Company”);

 

  iii.

QuoteLab, LLC, a Delaware limited liability company (“QL LLC”);

 

  iv.

Guilford Holdings, Inc., a Delaware corporation (“Intermediate Holdco”);

 

  v.

White Mountains Investments (Luxembourg) S.à r.l., a Luxembourg private limited
liability company (société à responsabilité limitée) (“WTM”);

 

  vi.

White Mountains Insurance Group, Ltd., a Bermuda exempted company limited by
shares (“WMIG”);

 

  vii.

Insignia QL Holdings, LLC, a Delaware limited liability company, and Insignia A
QL Holdings, LLC, a Delaware limited liability company (collectively, “Insignia”
);

 

  viii.

Steven Yi, Eugene Nonko and Ambrose Wang (together with their respective Founder
Holding Vehicles (as defined below), each, a “Founder” and collectively, the
“Founders”);

 

  ix.

Keith Cramer, Tigran Sinanyan, Lance Martinez, Brian Mikalis, Robert Perine,
Jeffrey Sweetser, Serge Topjian and Kuanling Amy Yeh (collectively, the
“Non-Founder Senior Executives” and, together with the Founders, the “Senior
Executives”); and

 

  x.

the individuals listed on the signature pages hereto under the heading “Legacy
Profits Interest Holders” (collectively, the “Legacy Profits Interest Holders”
or the “LPIHs”).

The parties hereto each a “Party” and collectively the “Parties”.

RECITALS

WHEREAS, the Board of Directors of Pubco (the “Board”) has determined to effect
an underwritten initial public offering (the “IPO”) of shares of Pubco’s Class A
Common Stock (as defined below) on the terms and subject to the conditions
contained in the Underwriting Agreement (as defined below);

WHEREAS, the Parties desire to effect the Reorganization Transactions (as
defined below) in contemplation of the IPO;

WHEREAS, immediately prior to the Reorganization Transactions, QL Management
Holdings LLC, a Delaware limited liability company and the holding entity
through which the Senior Executives and the LPIHs indirectly held all or a
portion of their interests in the Company, dissolved pursuant to that certain
Plan of Liquidation and Dissolution, dated as of or around the date hereof,
resulting in the Senior Executives and the LPIHs directly holding their
interests in the Company; and

WHEREAS, in connection with the consummation of the Reorganization Transactions
and the IPO, the applicable Parties hereto intend to enter into the
Reorganization Documents (as defined below).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the Parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“Additional Class A-1 Unit Issuance” has the meaning set forth in
Section 2.1(d)(ii).

“Agreement” has the meaning set forth in the Preamble.

“Amended and Restated By-laws” has the meaning set forth in Section 2.1(a)(ii).

“Amended and Restated Certificate of Incorporation” has the meaning set forth in
Section 2.1(a)(i).

“Attorney-in-Fact” has the meaning set forth in Section 4.5(b).

“Board” has the meaning set forth in the Recitals.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or specifically authorized by law to be closed in the
City of New York.

“Class A Common Stock” means Class A Common Stock, par value $0.01 per share, of
Pubco.

“Class A-1 Units” has the meaning given to such term in the Fourth Amended and
Restated LLC Agreement.

“Class B Common Stock” means Class B Common Stock, par value $0.01 per share, of
Pubco.

“Class B-1 Members” means, collectively, Insignia and the Management Parties.

“Class B-1 Unit Purchase” has the meaning set forth in Section 2.1(d)(i).

“Class B-1 Unit Purchase Consideration” has the meaning set forth in
Section 2.1(d)(i).

“Class B-1 Unit Purchase Price” means an amount per Class B-1 Unit equal to the
quotient resulting from dividing (x) the IPO Net Proceeds by (y) the aggregate
number of shares of Class A Common Stock sold by Pubco in the IPO.

“Class B-1 Units” has the meaning given to such term in the Fourth Amended and
Restated LLC Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the Preamble.

“Credit Agreement” means the Credit Agreement, dated as of September 23, 2020,
by and among QL LLC, as borrower, the lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Exchange Agreement” has the meaning set forth in Section 2.1(a)(iv)(F)(1).

“Founder Holding Vehicles” means, collectively, the Founder Trusts and QuoteLab
Holdings, Inc., a Delaware corporation classified as an S corporation for U.S.
federal income tax purposes.

“Founder Trusts” means, collectively, OBF Investments, LLC, a Nevada limited
liability company, O.N.E. Holdings LLC, a Washington limited liability company,
and Wang Family Investments LLC, a Washington limited liability company.

“Founders” has the meaning set forth in the Preamble.

“Fourth Amended and Restated LLC Agreement” has the meaning set forth in
Section 2.1(a)(iii).

“Insignia” has the meaning set forth in the Preamble.

“Intended Tax Treatment” has the meaning set forth in Section 2.5.

“Intermediate Holdco” has the meaning set forth in the Preamble.

“IPO” has the meaning set forth in the Recitals.

“IPO Closing” means the initial closing of sale of the Class A Common Stock in
the IPO.

“IPO Effective Time” means the date and time on which the Class A Common Stock
commence trading on the New York Stock Exchange.

“IPO Net Proceeds” means an amount in cash equal to (x) the aggregate proceeds
received by Pubco from the sale of Class A Common Stock in the IPO minus (y) the
sum of underwriting discounts and commissions and offering expenses paid or
payable by Pubco in connection with the IPO.

“IPO Pricing” means such date and time as the Board or pricing committee thereof
determines to price the IPO, such date and time to be no later than immediately
prior to the IPO Effective Time.

“Legacy Profits Interest Holders” or “LPIHs” has the meaning set forth in the
Preamble.

“Lenders” means the lenders party to the Credit Agreement.

“LPIH Subscriptions” has the meaning set forth in Section 2.1(a)(iv)(D).

 

3



--------------------------------------------------------------------------------

“Management Parties” means, collectively, Steven Yi, the Founder Holding
Vehicles and the Non-Founder Senior Executives.

“Non-Founder Senior Executives” has the meaning set forth in the Preamble.

“Overallotment” has the meaning set forth in Section 2.1(e).

“Overallotment Class A-1 Unit Issuance” has the meaning set forth in
Section 2.1(e)(ii).

“Overallotment Class B-1 Unit Purchase” has the meaning set forth in
Section 2.1(e)(i).

“Overallotment Class B-1 Unit Purchase Consideration” has the meaning set forth
in Section 2.1(e)(i).

“Overallotment Class B-1 Unit Purchase Price” means an amount per Class B-1 Unit
equal to the quotient resulting from dividing (x) the Overallotment Net Proceeds
by (y) the aggregate number of shares of Class A Common Stock sold by Pubco in
the Overallotment.

“Overallotment Net Proceeds” means an amount in cash equal to (x) the aggregate
proceeds received by Pubco from the sale of Class A Common Stock in the
Overallotment minus (y) the sum of underwriting discounts and commissions and
offering expenses paid or payable by Pubco in connection with the Overallotment.

“Overallotment Option” has the meaning set forth in Section 2.1(e).

“Overallotment Remaining Proceeds” has the meaning set forth in
Section 2.1(e)(ii).

“Party” or “Parties” has the meaning set forth in the Preamble.

“Person” means any individual, partnership, limited liability company,
corporation, trust, association, estate, unincorporated organization or
government or any agency or political subdivision thereof.

“Pre-IPO LLC Members” means, the members of QL Holdings immediately prior to the
recapitalization of QL Holdings set forth in Section 2.01(a)(iv)(A), including
Intermediate Holdco, Insignia, the Management Parties and the LPIHs.

“Pubco” has the meaning set forth in the Preamble.

“QL LLC” has the meaning set forth in the Preamble.

“Registration Rights Agreement” has the meaning set forth in
Section 2.1(a)(iv)(F)(4).

“Registration Statement” means the Exchange Act registration statement filed by
Pubco on Form 8-A with the SEC to register the Class A Common Stock.

“Reorganization Documents” means each of the documents attached as an Exhibit
hereto and all other agreements and documents entered into in connection with
the Reorganization Transactions.

“Reorganization Transaction” has the meaning set forth in Section 2.1.

“SEC” means the U.S. Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Senior Executives” has the meaning set forth in the Preamble.

“Stockholders Agreement” has the meaning set forth in Section 2.1(a)(iv)(F)(3).

“Tax Receivables Agreement” has the meaning set forth in
Section 2.1(a)(iv)(F)(2).

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to taxes, including
any schedule or attachment thereto, and including any amendment thereof.

“Third Amended and Restated LLC Agreement” means the Third Amended and Restated
Limited Liability Company Agreement of the Company, dated July 1, 2020, as
amended.

“Transfer Taxes” has the meaning set forth in Section 2.4.

“Underwriting Agreement” means the underwriting agreement, dated as of the date
hereof, by and among Pubco and the underwriters of the IPO.

“WMIG” has the meaning set forth in the Preamble.

“WTM” has the meaning set forth in the Preamble.

Section 1.2. Other Interpretive Provisions. (a) The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms.

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and section references are to this Agreement unless otherwise
specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e) Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

(f) References to Articles, Sections, Exhibits and Schedules are to Articles,
Sections, Exhibits and Schedules of this Agreement unless otherwise specified.

(g) References to any agreement or contract are to that agreement or contract as
amended, restated, modified or supplemented from time to time in accordance with
the terms thereof.

 

5



--------------------------------------------------------------------------------

ARTICLE II

THE REORGANIZATION

Section 2.1. Transactions. Subject to the terms and conditions hereinafter set
forth, and on the basis of and in reliance upon the representations, warranties,
covenants and agreements set forth herein, the Parties shall take the actions
described in this Section 2.1 (each, a “Reorganization Transaction” and,
collectively, the “Reorganization Transactions”):

(a) Promptly following the IPO Pricing and prior to the IPO Effective Time, the
applicable Parties shall take the actions set forth below (or cause such actions
to take place):

(i)    Amend and Restate Pubco Certificate of Incorporation. The Board shall
adopt the Amended and Restated Certificate of Incorporation of Pubco
substantially in the form attached hereto as Exhibit A (the “Amended and
Restated Certificate of Incorporation”). Pubco shall file the Amended and
Restated Certificate of Incorporation with the Secretary of State of the State
of Delaware.

(ii)    Amend and Restate Pubco By-laws. The Board shall adopt the Amended and
Restated By-laws of Pubco substantially in the form attached hereto as Exhibit B
(the “Amended and Restated By-laws”).

(iii)    Amend and Restate Company LLC Agreement. The Company, Pubco,
Intermediate Holdco and the Class B-1 Members shall, and each hereby severally
agrees to, enter into the Fourth Amended and Restated Limited Liability Company
Agreement of the Company, substantially in the form attached hereto as Exhibit C
(the “Fourth Amended and Restated LLC Agreement”), which, among other things,
shall give effect to: (1) the recapitalization contemplated in
Section 2.1(a)(iv)(A); (2) the designation of Intermediate Holdco as sole
managing member contemplated in Section 2.1(a)(iv)(C); (3) the acquisition of
Class B-1 Units by Intermediate Holdco contemplated in Section 2.1(a)(iv)(D) and
Section 2.1(d)(i); and (4) the other Reorganization Transactions.

(iv)    Immediately following the entry into the Fourth Amended and Restated LLC
Agreement, the following transactions in this Section 2.1(a)(iv) shall take
place in immediate succession in accordance with the order in which they are
listed:

(A)    Recapitalization of Pre-IPO LLC Member Units. The Company shall be
recapitalized through the conversion of all equity interests then held by the
Pre-IPO LLC Members into two new classes of equity interests consisting of the
Class A-1 Units and Class B-1 Units, in each case with the rights, privileges
and preferences set forth in the Fourth Amended and Restated LLC Agreement.
Class A-1 Units and Class B-1 Units, as applicable, shall be held by the Pre-IPO
LLC Members in such amounts set forth across the applicable Pre-IPO LLC Member’s
name in Schedule I hereto.

 

6



--------------------------------------------------------------------------------

(B)    WTM Contribution of Intermediate Holdco. Pursuant to an Amended and
Restated Contribution Agreement dated as of October 23, 2020, by and between WTM
and Pubco and attached hereto as Exhibit D, WTM shall contribute its
wholly-owned subsidiary, Intermediate Holdco, to Pubco in exchange for
24,142,096 shares of Class A Common Stock.

(C)    Managing Member. The Company shall designate Intermediate Holdco as the
sole managing member of the Company.

(D)    LPIH Contribution of Class B-1 Units. Pubco and each LPIH shall, and each
hereby severally agrees to, enter into a Contribution Agreement substantially in
the form attached hereto as Exhibit E, pursuant to which the applicable LPIH
shall contribute to Pubco the number of Class B-1 Units set forth opposite such
LPIH’s name on Schedule II hereto, in exchange for the same number of shares of
Class A Common Stock (each, a “LPIH Subscription” and, collectively, the “LPIH
Subscriptions”). Pubco, Intermediate Holdco and the Company shall, and each
hereby severally agrees to, enter into a Contribution Agreement substantially in
the form attached hereto as Exhibit F, pursuant to which Pubco shall,
immediately after the consummation of the LPIH Subscriptions, (1) contribute
such Class B-1 Units received in connection with the LPIH Subscriptions to
Intermediate Holdco and immediately thereafter, (2) Intermediate Holdco shall
contribute such Class B-1 Units to the Company in exchange for a number of newly
issued Class A-1 Units that results in the aggregate number of Class A-1 Units
held by Intermediate Holdco being equal to the number of then outstanding shares
of Class A Common Stock of Pubco.

(E)    Insignia and Senior Executives Subscription. Pubco, Insignia and the
Management Parties shall enter into a Subscription Agreement substantially in
the form attached hereto as Exhibit G, pursuant to which Insignia and the
Management Parties (as applicable) shall purchase 30,025,695 shares of Class B
Common Stock (which is equal to the number of Class B-1 Units they hold) for an
aggregate purchase price of $10,000 from Pubco, which amount the parties agree
represents the fair market value of such shares of Class B Common Stock.

(F)    Execution of Other Agreements. The applicable Parties shall enter into
the following agreements substantially concurrently:

(1)    Pubco, Intermediate Holdco, the Company and the Class B-1 Members shall,
and each hereby severally agree to, enter into the Exchange Agreement,
substantially in the form attached hereto as Exhibit H (the “Exchange
Agreement”).

(2)    Pubco, the Company, WMIG and the Class B-1 Members shall, and each hereby
severally agree to, enter into the Tax Receivables Agreement, substantially in
the form attached hereto as Exhibit I (the “Tax Receivables Agreement”).

 

7



--------------------------------------------------------------------------------

(3)    Pubco, WTM, Insignia and the Founders shall, and each hereby severally
agree to, enter into the Stockholders Agreement, substantially in the form
attached hereto as Exhibit J (the “Stockholders Agreement”).

(4)    Pubco, WTM, Insignia and the Management Parties shall, and each hereby
agrees to, enter into the Registration Rights Agreement, substantially in the
form attached hereto as Exhibit K (the “Registration Rights Agreement”).

(b) Pubco will file the Registration Statement with the SEC no later than
immediately prior to the IPO Effective Time.

(c) Subject to the satisfaction or waiver of all the closing conditions
enumerated in the Underwriting Agreement, the IPO Closing will take place at
approximately 10:00 A.M. (EST) on October 30, 2020.

(d) Immediately following the IPO Closing, the following transactions shall take
place in immediate succession in accordance with the order in which they are
listed:

(i)    Pubco, Intermediate Holdco, Insignia, the Management Parties and the
LPIHs shall, and each hereby severally agrees to, enter into a Purchase
Agreement substantially in the form attached hereto as Exhibit L, pursuant to
which (i) Pubco will contribute to Intermediate Holdco the IPO Net Proceeds and
(ii) Intermediate Holdco will acquire (x) 1,549,556 of the Class B-1 Units (and
an equivalent number of shares of Class B Common Stock) held by Insignia,
(y) 2,170,992 of the Class B-1 Units (and an equivalent number of shares of
Class B Common Stock) held by the Management Parties and (z) 282,797 of the
Class B-1 Units from the LPIHs (representing all the remaining Class B-1 Units
held by the LPIHs), for a price per Class B-1 Unit equal to the Class B-1 Unit
Purchase Price (the aggregate of all such consideration paid in respect of such
Class B-1 Units, the “Class B-1 Unit Purchase Consideration” and the foregoing
transaction, collectively, the “Class B-1 Unit Purchase”).

(ii)    Intermediate Holdco and the Company shall, and each hereby severally
agrees to, enter into a Contribution Agreement substantially in the form
attached hereto as Exhibit M, pursuant to which (1) Intermediate Holdco shall
contribute to the Company (A) an amount equal to (x) the IPO Net Proceeds, minus
(y) the Class B-1 Unit Purchase Consideration (the “Remaining Proceeds”) and
(B) the Class B-1 Units that Intermediate Holdco acquired in the Class B-1 Unit
Purchase, in each case, in exchange for a number of newly issued Class A-1 Units
that results in the aggregate number of Class A-1 Units held by Intermediate
Holdco being equal to the number of then outstanding shares of Class A Common
Stock of Pubco (collectively, the “Additional Class A-1 Unit Issuance”) and
(2) the Company shall cancel the Class B-1 Units received by it.

 

8



--------------------------------------------------------------------------------

(iii)    In conjunction with the Additional Class A-1 Unit Issuance: (A) Pubco
shall cancel any Class B Common Stock corresponding to such Class B-1 Units so
canceled by the Company, (B) the Company shall contribute the Remaining Proceeds
to QL LLC and (C) QL LLC shall use the Remaining Proceeds received by it to
repay to the Lenders under the Credit Agreement.

(e) If the underwriters exercise their option contained in the Underwriting
Agreement to purchase additional shares of Class A Common Stock from Pubco (the
“Overallotment Option”) in connection with the IPO (such subsequent closing held
in connection with the exercise of the Overallotment Option, the
“Overallotment”), the following transactions shall take place in immediate
succession in accordance with the order in which they are listed:

(i)    Pubco, Intermediate Holdco, Insignia and the Management Parties shall,
and each hereby severally agrees to, enter into a Purchase Agreement
substantially in the form attached hereto as Exhibit N, pursuant to which
(A) Pubco will contribute to Intermediate Holdco the Overallotment Net Proceeds,
and (B) Intermediate Holdco will acquire (x) 320,321 of the Class B-1 Units (and
an equivalent number of shares of Class B Common Stock) held by Insignia and (y)
448,783 of the Class B-1 Units (and an equivalent number of shares of Class B
Common Stock) held by the Management Parties, for a price per Class B-1 Unit
equal to the Overallotment Class B-1 Unit Purchase Price (the aggregate of all
such consideration paid in respect of such Class B-1 Units, the “Overallotment
Class B-1 Unit Purchase Consideration” and the foregoing transaction,
collectively, the “Overallotment Class B-1 Unit Purchase”).

(ii)    Intermediate Holdco and the Company shall, and each severally agrees to,
enter into a Contribution Agreement substantially in the form attached hereto as
Exhibit O, pursuant to which (1) Intermediate Holdco shall contribute to the
Company (A) an amount equal to (x) the Overallotment Net Proceeds, minus (y) the
Overallotment Class B-1 Unit Purchase Consideration (the “Overallotment
Remaining Proceeds”) and (B) the Class B-1 Units that Intermediate Holdco
acquired in the Overallotment Class B-1 Unit Purchase, in each case, in exchange
for a number of newly issued Class A-1 Units that results in the aggregate
number of Class A-1 Units held by Intermediate Holdco being equal to the number
of then outstanding shares of Class A Common Stock of Pubco (collectively, the
“Overallotment Class A-1 Unit Issuance”) and (2) the Company shall cancel the
Class B-1 Units received by it.

(iii)    In conjunction with the Overallotment Class A-1 Unit Issuance:
(A) Pubco shall cancel the Class B Common Stock corresponding to such Class B-1
Units so canceled by the Company and (B) the Company shall contribute the
Overallotment Remaining Proceeds to QL LLC.

Section 2.2. Consent to Reorganization Transactions.

(a) Each of the Parties hereto hereby acknowledges, agrees and consents to the
Reorganization Transactions. Each of the Parties hereto shall take all action
necessary or appropriate in order to effect, or cause to be effected, to the
extent within its control, each of the Reorganization Transactions and the IPO.

(b) The Parties hereto shall deliver to each other, as applicable, as soon as
practicable prior to the IPO Effective Time, each of the Reorganization
Documents to which it is a party, together with any other documents and
instruments necessary or appropriate to be delivered in connection with the
Reorganization Transactions.

 

9



--------------------------------------------------------------------------------

Section 2.3. No Liabilities in Event of Termination; Certain Covenants.

(a) In the event that Pubco determines in writing to abandon the IPO, or, unless
Pubco, the Company, WTM, Insignia and the Founders otherwise agree, the IPO
Closing has not occurred by the tenth Business Day following the date of this
Agreement, (A) this Agreement shall automatically terminate and be of no further
force or effect except for this Section 2.3, Section 4.4, Section 4.7,
Section 4.8 and Section 4.11 and (B) there shall be no liability on the part of
any of the Parties hereto, except that such termination shall not preclude any
Party from pursuing judicial remedies for damages and/or other relief as a
result of the breach by the other parties of any representation, warranty,
covenant or agreement contained herein prior to such termination.

(b) In the event that this Agreement is terminated, pursuant to Section 2.3(a)
or otherwise, for any reason after the consummation of any of the Reorganization
Transactions, but prior to the consummation of all of the Reorganization
Transactions, the Parties agree, as applicable, to cooperate and work in good
faith to execute and deliver such agreements and consents and amend such
documents and to effect such transactions or actions as may be necessary to
re-establish the rights, preferences and privileges that the Parties hereto had
prior to the consummation of the Reorganization Transactions, or any part
thereof, including, without limitation, voting any and all securities owned by
such Party in favor of any amendment to any organizational document and in favor
of any transaction or action necessary to re-establish such rights, powers and
privileges and causing to be filed all necessary documents with any governmental
authority necessary to reestablish such rights, preferences and privileges (it
being understood and agreed that if such termination occurs subsequent to the
effectiveness of the Fourth Amended and Restated LLC Agreement, the parties
agree to amend the Fourth Amended and Restated LLC Agreement so that the
governance, transfer restrictions, liquidity rights and other related provisions
therein with respect to Pubco, Pubco’s subsidiaries and Pubco’s and the
Company’s securities correspond in all substantive respects with the provisions
contained in the Third Amended and Restated LLC Agreement as in effect on the
date hereof).

Section 2.4. Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such taxes and fees (including any penalties
and interest) (collectively, “Transfer Taxes”) incurred in connection with the
transactions contemplated by this Agreement shall be borne and paid by Pubco
when due. Pubco shall, at its own expense, timely file any Tax Return or other
document with respect to such Transfer Taxes.

Section 2.5. Tax Treatment. The transactions contemplated in
Section 2.1(a)(iv)(B), the first sentence of Section 2.1(a)(iv)(D) and
Section 2.1(a)(iv)(E) of this Agreement and the primary offering portion of the
IPO, collectively, are intended to qualify as a transaction under Section 351 of
the Code (the “Intended Tax Treatment”). The Parties shall report such
transactions consistent with the Intended Tax Treatment for all tax purposes
(except as otherwise required pursuant to a final determination (as defined in
Section 1313(a) of the Code) and shall take all commercially reasonable actions
necessary to cause such transactions to qualify for the Intended Tax Treatment.
None of the Parties shall take any actions or cause any actions to be taken or
take any position on any Tax Return or any Tax audit, contest or proceeding, in
each case inconsistent with the Intended Tax Treatment unless required pursuant
to a final determination (as defined in Section 1313(a) of the Code).

 

10



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1. Representations and Warranties. Each of the Parties hereby
represents and warrants to all the other Parties hereto as follows:

(a) To the extent such Party is not a natural person, such Party is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization or incorporation. The execution, delivery and
performance by such Party of this Agreement and of the applicable Reorganization
Documents, to the extent a Party thereto and to the extent such Party is not a
natural person, has been or prior to the IPO Effective Time will be duly
authorized by all necessary action;

(b) To the extent such Party is not a natural person, such Party has or prior to
the IPO Effective Time will have the requisite power, authority and legal right
to execute and deliver this Agreement and each of the Reorganization Documents,
to the extent a Party thereto, and to consummate the transactions contemplated
hereby and thereby, as the case may be;

(c) This Agreement and each of the Reorganization Documents to which it is a
Party has been (or when executed will be) duly executed and delivered by such
Party and constitute the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, subject to (i) the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, (ii) general equitable principles (whether considered in a proceeding
in equity or at law) and (iii) an implied covenant of good faith and fair
dealing;

(d) Neither the execution, delivery and performance by such Party of this
Agreement and the applicable Reorganization Documents, to the extent a Party
thereto, nor the consummation by such Party of the transactions contemplated
hereby, nor compliance by such Party with terms and provisions hereof, will,
directly or indirectly (with or without notice or lapse of time or both), (i)
contravene or conflict with, or result in a breach or termination of, or
constitute a default under (or with notice or lapse of time or both, result in
breach or termination of or constitute a default under) the organizational
documents of such Party (to the extent such Party is not a natural person), (ii)
constitute a violation by such Party of any existing requirement of law
applicable to such Party or any of its properties, rights or assets or
(iii) require the consent or approval of any Person, except in the case of
clauses (ii) and (iii), as would not reasonably be expected to result in,
individually or in the aggregate, a material adverse effect on the ability of
such Party to consummate the transaction contemplated by this Agreement;

(e) Such Party is the record and beneficial owner of any equity interests of
Pubco, Intermediate Holdco and/or the Company, as applicable, that are intended
to be transferred by it pursuant to this Agreement, the Reorganization Documents
and/or the transactions contemplated hereby and thereby, and, as applicable,
such Party has good and marketable title to such equity interests, free and
clear of all encumbrances. Such Party has full right, power and authority to
transfer and deliver to any other Party valid title to such equity interests
held by such Party, free and clear of all encumbrances; and

 

11



--------------------------------------------------------------------------------

(f) Such Party (either alone or together with its advisors) has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the Reorganization Transactions. Such Party has had the
opportunity to ask questions and receive answers concerning the terms and
conditions of the Reorganization Transactions and has had full access to such
other information concerning the Reorganization Transactions as it has
requested. Such Party has received all information that it believes is necessary
or appropriate in connection with the Reorganization Transactions. Such Party is
an informed and sophisticated party and has engaged, to the extent such Party
deems appropriate, expert advisors experienced in the evaluation of transactions
of the type contemplated hereby. Such Party is an accredited investor as that
term is defined in Regulation D under the Securities Act of 1933. Such Party
understands that the transfer of the securities acquired hereunder has not been
registered and agrees to resell such securities pursuant to registration under
the Securities Act, pursuant to an available exemption from registration, or, if
applicable, in accordance with the provisions of Regulation S under the
Securities Act.

ARTICLE IV

MISCELLANEOUS

Section 4.1. Primacy of Reorganization Documents. This Agreement summarizes
certain actions to be taken in connection with the entering into of the
Reorganization Documents and consummation of the Reorganization Transactions but
this Agreement does not supersede or replace or affect the interpretation of any
Reorganization Document or any part of any Reorganization Document. To the
extent that any of the subject matter of any Reorganization Document is also
dealt with in this Agreement (whether or not inconsistently), such
Reorganization Document shall take precedence over this Agreement.

Section 4.2. Amendments and Waivers. This Agreement may be modified, amended or
waived only with the written approval of WTM, Insignia and the Founders;
provided, however, that an amendment or modification that would affect any other
Party in a manner materially and disproportionately adverse to such Party shall
be effective against such Party so materially and adversely affected only with
the prior written consent of such Party, such consent not to be unreasonably
withheld or delayed. The failure of any Party to enforce any of the provisions
of this Agreement shall in no way be construed as a waiver of such provisions
and shall not affect the right of such Party thereafter to enforce each and
every provision of this Agreement in accordance with its terms.

Section 4.3. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Parties hereto and their respective
successors and assigns.

Section 4.4. Notices. Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and shall be given, made or delivered by personal hand
delivery, by facsimile transmission, by electronic mail, by mailing the same in
a sealed envelope, registered first-class mail, postage prepaid, return receipt
requested, or by air courier guaranteeing overnight delivery (and such notice
shall be deemed to have been duly given, made or delivered (a) on the date
received, if delivered by personal hand delivery, (b) on the date received, if
delivered by facsimile transmission, by electronic mail or by registered
first-class mail prior to 5:00 p.m. prevailing local time on a Business Day, or
if delivered after 5:00 p.m. prevailing local time on a Business Day or on a day
other than a Business Day, on the first Business Day thereafter and (c) two (2)
Business Days after being sent by air courier guaranteeing overnight delivery),
at the following addresses (or at such other address as shall be specified by
like notice):

 

12



--------------------------------------------------------------------------------

if to Pubco, to:

MediaAlpha, Inc.

700 South Flower Street, Suite 640

Los Angeles, California 90017

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention: C. Daniel Haaren

if to WTM, to:

White Mountains Investments (Luxembourg) S.à r.l.

Société à responsabilité limitée

1, rue Hildegard von Bingen

Luxembourg, L-1282

R.C.S. Luxembourg: B 167.137

Attention: Manfred Schneider

with a copy (which shall not constitute notice) to:

White Mountains Insurance Group, Ltd.

23 S. Main St, Suite 3B

Hanover, NH 03755

Attention: Robert Seelig, EVP & GC

and

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention: David J. Perkins

if to WMIG, to:

White Mountains Insurance Group, Ltd.

Clarendon House

2 Church Street

Hamilton HM 11

Bermuda

Attention: Robert Seelig, EVP & GC

 

13



--------------------------------------------------------------------------------

with a copy to (which will not constitute notice):

White Mountains Insurance Group, Ltd.

23 S. Main St, Suite 3B

Hanover, NH 03755

Attention: Robert Seelig, EVP & GC

and

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention: David J. Perkins

if to Insignia, to:

Insignia Capital Group

1333 California Blvd, Suite 520

Walnut Creek, CA 94596

Attention: Tony Broglio

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 N. LaSalle Street

Chicago, IL 60654

Attention: Robert Wilson, P.C.

if to the Management Parties or any of the LPIHs, to:

700 S. Flower St., Suite 640

Los Angeles, CA 90017

Attention: Steven Yi

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

2049 Century Park East, Suite 3700

Los Angeles, CA 90067

Attention: Hamed Meshki, P.C.

and

Kirkland & Ellis LLP

601 Lexington Avenue, New York, NY 10022

Attention: Timothy Cruickshank, P.C.

Section 4.5. Further Assurances; Power of Attorney.

(a) At any time or from time to time after the date hereof, the Parties agree to
cooperate with each other, and at the request of any other Party, to execute and
deliver any further instruments or documents and to take all such further action
as another Party may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated hereby and to otherwise carry out
the intent of the Parties hereunder.

(b) Each LPIH appoints Lance Martinez (the “Attorney-in-Fact”), and with full
power of substitution and resubstitution, as such LPIH’s exclusive and
irrevocable agent, proxy and attorney-in-fact (and such proxy shall be deemed to
be coupled with an interest), for all purposes under this Agreement and the
Reorganization Documents, including full power and authority to act on such
LPIH’s behalf with respect thereto. Without limiting the generality of the
foregoing, the Attorney-in-Fact, acting in good faith, is authorized and
empowered to:

(i)    make all determinations and take all actions with respect to such LPIH’s
equity interests in the Company, including without limitation the exercise of
all rights and the performance of all obligations under this Agreement and the
Reorganization Documents, and the transfer or other disposition of such
interests;

 

14



--------------------------------------------------------------------------------

(ii)    in connection with any such transfer or disposition, execute, endorse
and receive all documents, instruments, certificates, statements and agreements
on behalf of and in the name of such LPIH necessary to effectuate and consummate
the Reorganization Transactions;

(iii)    take all actions on such LPIH’s behalf in connection with any claims
made under this Agreement or any of the Reorganization Documents to defend or
settle such claims;

(iv)    approve any changes or modifications to the Reorganization Documents
from the forms set forth on the Exhibits attached hereto prior to execution and
delivery;

(v)    execute and deliver, should it elect to do so in its sole discretion, on
such LPIH’s behalf, any amendment to this Agreement or any of the Reorganization
Documents or any waiver of any of the terms thereof; and

(vi)    take all other actions to be taken by or on such LPIH’s behalf that are
permitted or required under this Agreement or any of the Reorganization
Documents.

(c) All decisions and actions taken by the Attorney-in-Fact will be binding upon
the LPIHs; no LPIH will have the right to object, dissent, protest or otherwise
contest the same; and each Party will be able to rely conclusively on the
written instructions of the Attorney-in-Fact as to such decisions and actions
taken by the Attorney-in-Fact hereunder. The Attorney-in-Fact will not be liable
to any LPIH for any action taken by it in good faith pursuant to this Agreement.
The Attorney-in-Fact is serving in that capacity solely for purposes of
administrative convenience, and is not personally liable in such capacity for
any of the obligations of any LPIH hereunder.

Section 4.6. Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the Reorganization Documents, embodies the
complete agreement and understanding among the Parties hereto with respect to
the subject matter hereof and supersedes and preempts any prior understandings,
agreements or representations by or among the Parties, written or oral, that may
have related to the subject matter hereof in any way.

Section 4.7. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by the laws of the state of Delaware. To the fullest extent
permitted by law, no suit, action or proceeding with respect to this Agreement
may be brought in any court or before any similar authority other than in a
court of competent jurisdiction in the State of Delaware, and the Parties hereto
hereby submit to the exclusive jurisdiction of such courts for the purpose of
such suit, proceeding or judgment. To the fullest extent permitted by law, each
Party hereto irrevocably waives any right it may have had to bring such an
action in any other court, domestic or foreign, or before any similar domestic
or foreign authority. Each of the Parties hereto hereby irrevocably and
unconditionally waives trial by jury in any legal action or proceeding in
relation to this Agreement and for any counterclaim herein.

Section 4.8. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held invalid, illegal
or unenforceable in any respect under any applicable law

 

15



--------------------------------------------------------------------------------

or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

Section 4.9. Enforcement. Each Party hereto acknowledges that money damages
would not be an adequate remedy in the event that any of the covenants or
agreements in this Agreement are not performed in accordance with its terms, and
it is therefore agreed that in addition to and without limiting any other remedy
or right it may have, the non-breaching Party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.

Section 4.10. No Third-Party Beneficiaries. This Agreement shall be solely for
the benefit of the Parties and no other Person or entity shall be a third-party
beneficiary hereof.

Section 4.11. Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which shall be an original, but all of
which together shall constitute one instrument. This Agreement may be executed
by facsimile signature(s).

[Signature pages follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

“PUBCO” MEDIAALPHA, INC.

By:  

/s/ Steven Yi

Name:   Steven Yi Title:   Chief Executive Officer

[Signature Page to Reorganization Agreement]



--------------------------------------------------------------------------------

“COMPANY” QL HOLDINGS LLC

By:  

/s/ Steven Yi

Name:   Steven Yi Title:   Chief Executive Officer

[Signature Page to Reorganization Agreement]



--------------------------------------------------------------------------------

“INTERMEDIATE HOLDCO” GUILFORD HOLDINGS, INC.

By:  

/s/ Todd C. Pozefsky

Name:   Todd C. Pozefsky Title:   President

[Signature Page to Reorganization Agreement]



--------------------------------------------------------------------------------

“QL LLC” QUOTELAB, LLC

By:  

/s/ Steven Yi

Name:   Steven Yi Title:   President and Chief Executive Officer

[Signature Page to Reorganization Agreement]



--------------------------------------------------------------------------------

“WTM”:

WHITE MOUNTAINS INVESTMENTS

(LUXEMBOURG) S.À R.L.

By:  

/s/ Manfred Schneider

Name:   Manfred Schneider Title:   Manager

[Signature Page to Reorganization Agreement]



--------------------------------------------------------------------------------

“WMIG”: WHITE MOUNTAINS INSURANCE GROUP, LTD.

By:  

/s/ Robert L. Seelig

Name:   Robert L. Seelig Title:   EVP and General Counsel

[Signature Page to Reorganization Agreement]



--------------------------------------------------------------------------------

“INSIGNIA”: INSIGNIA QL HOLDINGS, LLC

By:  

/s/ Tony Broglio

Name:   Tony Broglio Title:   President and Secretary INSIGNIA A QL HOLDINGS,
LLC

By:  

/s/ Tony Broglio

Name:   Tony Broglio Title:   President and Secretary

[Signature Page to Reorganization Agreement]



--------------------------------------------------------------------------------

“MANAGEMENT PARTIES” STEVEN YI

By:  

/s/ Steven Yi

EUGENE NONKO

By:  

/s/ Eugene Nonko

AMBROSE WANG

By:  

/s/ Ambrose Wang

OBF INVESTMENTS, LLC

By:  

/s/ Steven Yi

Name:   Steven Yi Title:   Manager

O.N.E. HOLDINGS LLC

By:  

/s/ Eugene Nonko

Name:   Eugene Nonko Title:   Manager WANG FAMILY INVESTMENTS LLC

By:  

/s/ Ambrose Wang

Name:   Ambrose Wang Title:   Manager

[Signature Page to Reorganization Agreement]



--------------------------------------------------------------------------------

QUOTELAB HOLDINGS, INC.

By:  

/s/ Steven Yi

Name:   Steven Yi Title:   President and CEO KEITH CRAMER

By:  

/s/ Keith Cramer

TIGRAN SINANYAN

By:  

/s/ Tigran Sinanyan

LANCE MARTINEZ

By:  

/s/ Lance Martinez

BRIAN MIKALIS

By:  

/s/ Brian Mikalis

ROBERT PERINE

By:  

/s/ Robert Perine

JEFFREY SWEETSER

By:  

/s/ Jeffrey Sweetser

[Signature Page to Reorganization Agreement]



--------------------------------------------------------------------------------

SERGE TOPJIAN

By:  

/s/ Serge Topjian

KUANLING AMY YEH

By:  

/s/ Kuanling Amy Yeh

[Signature Page to Reorganization Agreement]



--------------------------------------------------------------------------------

“LEGACY PROFITS INTEREST HOLDERS” Melissa Rosno By:  

/s/ Melissa Rosno

Randy Pensinger By:  

/s/ Randy Pensinger

Andy Soltani By:  

/s/ Andy Soltani

Sergiy Zuban By:  

/s/ Sergiy Zuban

Cort Carlson By:  

/s/ Cort Carlson

Sarah Graves By:  

/s/ Sarah Graves

Sean Galusha By:  

/s/ Sean Galusha

Tigran Mekikian By:  

/s/ Tigran Mekikian



--------------------------------------------------------------------------------

Benjamin Safran By:  

/s/ Benjamin Safran

Thommy O. Guerrero By:  

/s/ Thommy O. Guerrero

Wu Tsung (Kai) Kao By:  

/s/ Wu Tsung (Kai) Kao

Tawny Graham By:  

/s/ Tawny Graham

Yousef Noor By:  

/s/ Yousef Noor

Anna Goranson By:  

/s/ Anna Goranson

Louise Rasho By:  

/s/ Louise Rasho

Erika Richardson By:  

/s/ Erika Richardson



--------------------------------------------------------------------------------

James Kosta By:  

/s/ James Kosta

Gregory Picard By:  

/s/ Gregory Picard

Sean McCue By:  

/s/ Sean McCue

Anthony Eccher By:  

/s/ Anthony Eccher

John Tomlinson By:  

/s/ John Tomlinson

Cindy Madden By:  

/s/ Cindy Madden

Tony Leung By:  

/s/ Tony Leung

Christina Mahoney By:  

/s/ Christina Mahoney



--------------------------------------------------------------------------------

Jonathan Doroski By:  

/s/ Jonathan Doroski

Colin Quigley By:  

/s/ Colin Quigley

Shant Aroch By:  

/s/ Shant Aroch

Adrian Nam By:  

/s/ Adrian Nam

Yanfei Shao By:  

/s/ Yanfei Shao

Justin Fleming By:  

/s/ Justin Fleming

Harvey Taylor By:  

/s/ Harvey Taylor

Erick Louie By:  

/s/ Erick Louie

[Signature Page to Reorganization Agreement]



--------------------------------------------------------------------------------

List of Omitted Exhibits and Schedules

The following exhibits and schedules to this Agreement have not been provided
herein:

Schedule I – Pre-IPO LLC Member Schedule

Schedule II – LPIH Contribution Schedule

Exhibit A – Form of Amended and Restated Certificate of Incorporation (see
Exhibit 3.1 to Amendment No. 1 to Form S-1 filed herewith)

Exhibit B – Form of Amended and Restated By-laws (see Exhibit 3.2 to Amendment
No. 1 to Form S-1 filed herewith)

Exhibit C – Form of Fourth Amendment and Restated LLC Agreement (see Exhibit
10.2 to Amendment No. 1 to Form S-1 filed herewith)

Exhibit D – Form of Contribution Agreement

Exhibit E – Form of Contribution Agreement

Exhibit F – Form of Contribution Agreement

Exhibit G – Form of Subscription Agreement

Exhibit H – Form of Exchange Agreement (see Exhibit 10.4 to Amendment No. 1 to
Form S-1 filed herewith)

Exhibit I – Form of Tax Receivables Agreement (see Exhibit 10.3 to Amendment
No. 1 to Form S-1 filed herewith)

Exhibit J – Form of Stockholders Agreement (see Exhibit 10.5 to Amendment No. 1
to Form S-1 filed herewith)

Exhibit K – Form of Registration Rights Agreement (see Exhibit 4.2 to Amendment
No. 1 to Form S-1 filed herewith)

Exhibit L – Form of Purchase Agreement

Exhibit M – Form of Contribution Agreement

Exhibit N – Form of Purchase Agreement

Exhibit O – Form of Contribution Agreement

The undersigned registrant hereby undertakes to furnish supplementally a copy of
any omitted exhibit or schedule to the Securities and Exchange Commission upon
request.